DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3 and 6-20 are allowed.
The following is an examiner’s statement of reasons for allowance: currently independent claims 1, 19 and 20 are allowable because the closest prior art does not appear to disclose, alone or in combination, the limitations
“light from a display element of the plurality of display elements comprises a first sub light incident on a first pattern of the first patterns and a second sub light incident on a second pattern of the second patterns, and a difference in light paths of the first sub light and the second sub light is proportional to a wavelength of the light, such that the first sub light and the second sub light are constructively interfered” in combination with the other required elements of claim 1 and “light from an organic light emitting element of the plurality of organic light emitting elements comprises a first sub light incident on a first pattern of the first patterns and a second sub light incident on a second pattern of the second patterns, and a difference in light paths of the first sub light and the second sub light is proportional to a wavelength of the light, such that the first sub light and the second sub light are constructively interfered” in combination with the other required elements of claim 19 or 20.
Specifically, the limitations are material to the inventive concept of the application in hand to form a display module with diffraction patterns to improve display quality.
Dependent claims 2-3 and 6-18 dependent on currently amended allowable independent claim 1. Therefore, claims 2-3 and 6-18 incorporate the allowable limitations of claim 1. Consequently, claims 2-3 and 6-18 are allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOMING LIU whose telephone number is (571)270-0384.  The examiner can normally be reached on Monday-Friday, 9am-8pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.